Citation Nr: 0723142	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for degenerative disc 
disease of the thoracolumbar spine with slight narrowing 
rated as 10 percent disabling from May 24, 2001?

2.  Entitlement to an effective date earlier prior to May 24, 
2001, for a grant of service connection for degenerative disc 
disease of the thoracolumbar spine with slight narrowing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1982 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the benefits on appeal.  

The veteran appeared before the undersigned at a Board 
hearing in April 2007 and testified regarding his 
symptomatology.  A transcript is of record.

The issue of what evaluation is warranted for degenerative 
disc disease of the thoracolumbar spine with slight narrowing 
from May 24, 2001 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The record raises the issue whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for sciatica.  Additionally, the appellant 
now claims entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  A claim to reopen the issue of entitlement to service 
connection for a back condition was denied in an April 1999 
rating decision which was not appealed.

2.  A claim to reopen the issue of entitlement to service 
connection for a back condition was not received prior to May 
24, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to May 24, 2001, for 
service connection for thoracolumbar degenerative disc 
disease are not met. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2001 
correspondence and in a March 2006 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   



Earlier Effective Date Claim

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an award based a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of an application 
therefore. 38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

In this case, service connection for a back condition was 
denied in an April 1999 rating decision.  The veteran was 
notified in writing of that rating decision, but he did not 
appeal.  Hence, that decision is final. 38 U.S.C.A. § 7105 
(West 2002).

On May 24, 2001, the veteran presented a claim to reopen the 
issue of entitlement to service connection for a back 
condition.  There is no evidence of any attempt to reopen 
this issue prior to May 24, 2001.  As such, the Board finds 
no evidentiary basis to assign an earlier effective date for 
the grant of service connection for a back condition.  38 
C.F.R. § 3.400.  Thus, the claim is denied.


ORDER

Entitlement to an effective date earlier than May 24, 2001 
granting entitlement to service connection for degenerative 
disc disease of the thoracolumbar spine with slight narrowing 
is denied.


REMAND

The veteran testified before the undersigned at Board hearing 
in April 2007 and contended that his condition had worsened 
since his September 2005 VA examination.  He reports that now 
having constant pain, spasms, and as noted above, sciatica 
which affects both lower extremities.  In light of these 
complaints, and his report of ongoing medical care, the Board 
finds that another VA examination is warranted to more 
accurately address the current level of disability of the 
appellant's back condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA and or 
private medical treatment records 
pertaining to care for a back condition 
dating from September 2005 which have yet 
to be added to the claims folder.  This 
includes securing records pertaining to 
care provided at the VA Medical Center in 
Pittsburgh.  Duplicative records should 
not be added.  The RO should further 
contact the veteran and invite him to 
submit any additional medical records 
that may be in his possession.

2.  Thereafter the RO should schedule the 
veteran for a VA orthopedic examination 
for the purpose of determining the nature 
and extent of his service connected 
degenerative disc disease of the 
thoracolumbar spine with slight 
narrowing, to include how this disorder 
affects the appellant's ability to work, 
including the ability to secure or follow 
a substantially gainful occupation.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any tests 
deemed necessary should be accomplished.  
Any functional limitation must be 
described in detail, and a complete 
rationale must be provided for any 
opinion offered.  If the examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so state.

3.  The RO should also make arrangements 
with an appropriate VA medical facility 
for the veteran to be afforded a 
neurological examination.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished.  All 
symptoms and findings should be described 
in detail, along with the estimated 
number, duration and frequency of any 
episodes which cause incapacitation and 
the need for physician ordered bed rest.  
Following the examination the examiner 
must opine whether it is at least as 
likely as not that any current lower 
extremity radicular pain is caused by or 
aggravated by the service connected 
thoracolumbar degenerative disc disease 
with slight narrowing.  If radicular pain 
is found to be related to the service 
connected degenerative disc disease, the 
examiner must address to whether any 
impairment is mild, moderate, moderately 
severe, or severe with marked muscle 
atrophy.  A complete rationale must be 
provided for any opinion offered.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO should then review the claims 
file and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


